Citation Nr: 1044298	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  06-19 707	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include 
on a secondary basis.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for short term memory 
problems.

4.  Entitlement to service connection for gastroesophageal reflux 
disease.

5.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
disability manifested by choking and gagging.

6.  Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus type II with hypertension 
associated with acne keloidosis.

7.  Entitlement to an increased disability rating for acne 
keloidosis, currently rated as 10 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to November 1979 
and from July 1987 to May 1992.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In October 2008, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing is of record.  Based on his testimony regarding the 
increased combined rating, that he was seeking to increase his 
combined evaluation for compensation by establishing service 
connection for choking and gagging and an increased rating for 
his service-connected diabetes, the Board's review will be 
limited to the issues listed on the title page.

On February 9, 2009, the Board issued a decision on the issues 
then on appeal.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on the 
Board's own motion, when an appellant has been denied due process 
of law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2010).  

At the time of the February 9, 2009 Board decision, the record 
indicated that the Veteran had been properly notified of the June 
2003 rating decision that served as a final rating decision in 
characterizing the issues on appeal.  However, after further 
investigation, the Board has determined that he was not properly 
notified of that rating decision.  The Board observes that the 
rating decision was not sent to his last known address of record.  
See 38 U.S.C.A. § 7104(e) (West 2002); 38 C.F.R. § 19.25 (2002).  
Therefore, the characterization of the issues in the Board 
decision was not proper.  Thus, the Veteran has been denied due 
process of law.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.

Accordingly, the February 9, 2009 Board decision, in its 
entirety, is vacated.


REMAND

As noted above, the June 2003 rating decision was not sent to the 
Veteran's last known address of record.  The Veteran provided his 
address when he filed his claims in 2002.  The report of a May 
2003 VA upper GI series reflects a new address, and the RO cited 
this report in the June 2003 rating decision.  However, when the 
RO issued the rating decision to the Veteran on June 22, 2003, it 
used his old address.  

A September 2003 report of contact reflects that the Veteran 
called concerning the status of his appeal, noting that he 
received the rating decision deferring numerous issues, underwent 
the requested VA examinations, and wanted to know the status of 
those issues.  [A February 2003 rating decision contains five 
deferred issues.]  The RO noted that the June 2003 rating 
decision shows no deferred issues, that the February 2003 rating 
decision shows the deferred issues, and that the notice letters 
for those rating decisions do not reflect that either was 
returned due to a wrong address.  Interestingly, the RO entered 
the new address on the report of contact.

An October 2003 report of contact again reflects the Veteran's 
new address.

In an August 2004 statement, signed by the Veteran on July 19, 
2004, he stated that he was recently mailed a letter with a June 
22, 2003 date and that this letter was mailed to him in response 
to several calls to the RO concerning his claims.  He added that 
he was under the impression that his representative had mailed a 
notice of disagreement (NOD) to the February 2003 rating 
decision.  He requested that the RO determine whether an NOD was 
filed, and, if an NOD was not filed, then the RO should reopen 
his file and reevaluate him for his service-connected diabetes, 
hypertension, and acne keloidosis.  He also requested that he be 
evaluated for a deviated septum, sleep apnea as secondary to the 
deviated septum, a heart condition, short term memory problems, 
gagging, and GERD (gastroesophageal reflux disease).  Lastly, he 
requested that the RO consider the appeal if possible, 
considering that he did not receive the June 22, 2003 letter.

In a March 2005 rating decision, the RO denied increased 
disability ratings for diabetes mellitus with hypertension and 
acne keloidosis; denied service connection for a deviated septum; 
and determined that the claims for service connection for choking 
and gagging, a heart condition, GERD, sleep apnea, and short term 
memory problems remain denied because the evidence submitted was 
not new and material.

In May 2005 correspondence, the Veteran stated that he was not 
given the allotted amount of time to send in his initial appeal 
because his decision did not reach him until a year later because 
it was sent to his previous address.  He also expressed 
disagreement with the denials of service connection for sleep 
apnea, a heart condition, and choking and gagging, as well as the 
denial of an increased disability rating for diabetes mellitus.

As the Board has determined that the Veteran was not properly 
notified of the June 2003 rating decision at his last known 
address of record, the Board accepts his August 2004 
correspondence as a timely NOD to the June 2003 rating decision, 
whose appeal period had not begun to toll until he actually 
received it shortly before July 19, 2004.  As such, the issues on 
appeal are as listed on the title page.

As regards the issue of entitlement to service connection for a 
deviated septum, as that issue was not adjudicated in the June 
2003 rating decision, the August 2004 correspondence was properly 
treated as a new claim.  The RO denied the claim in the March 
2005 rating decision, but the Veteran did not appeal that 
determination.  Thus, that issue is not before the Board.

As regards the issues of entitlement to service connection for 
GERD and short term memory problems and an increased disability 
rating for acne keloidosis, although the Veteran did not express 
disagreement with the denials in the March 2005 rating decision, 
as he has already filed an NOD to the denials of the issues in 
the June 2003 rating decision, the issues remain before the 
Board.  By filing an NOD, he has initiated appellate review of 
the denials of service connection for GERD and short term memory 
problems and an increased disability rating for acne keloidosis.  
The next step in the appellate process is for the RO to issue to 
the Veteran a statement of the case (SOC).  See 38 C.F.R. § 19.29 
(2010); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Consequently, these matters must be remanded to the RO for the 
issuance of an SOC.  The Board emphasizes, however, that to 
obtain appellate review of an issue not currently in appellate 
status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

As regards the issues of entitlement to service connection for 
sleep apnea, to include on a secondary basis, service connection 
for a heart condition, compensation under 38 U.S.C. § 1151 for a 
disability manifested by choking and gagging, and an initial 
disability rating in excess of 20 percent for diabetes mellitus 
type II with hypertension associated with acne keloidosis, the RO 
issued an SOC addressing these disabilities in March 2006.  The 
Veteran filed a timely VA Form 9 in May 2006.  Although the 
issues were mischaracterized in the SOC, the Board accepts the 
Veteran's Form 9 as a valid substantive appeal.  However, as the 
SOC, and subsequent supplemental SOCs (SSOCs), contain a material 
defect in the characterization of the issues that prevented the 
Veteran from pursuing an appeal on a de novo basis for the claims 
for service connection and compensation under 38 U.S.C. § 1151, 
as well as pursuing a higher initial rating versus an increased 
rating, these matters must be remanded for the issuance of an 
SSOC.  See 38 C.F.R. § 19.31(b) (2010).

To ensure due process, the RO should send the Veteran a letter 
notifying him of the information and evidence needed to 
substantiate his claims for service connection, to include on a 
secondary basis, compensation under 38 U.S.C.A. § 1151, and a 
higher initial disability rating.  The RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, following 
the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should issue the Veteran and his 
representative an SOC addressing the issues 
of entitlement to service connection for GERD 
and short term memory problems and an 
increased disability rating for acne 
keloidosis, currently rated as 10 percent.  
Along with the SOC, the RO must furnish a VA 
Form 9 and afford the Veteran the applicable 
time period for perfecting an appeal as to 
these issues.

The Veteran and his representative are 
reminded that appellate consideration of 
these issues may be obtained only if a timely 
appeal is perfected to the issues.

2.  The RO should send the Veteran and his 
representative a letter requesting that he 
provide sufficient information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claims on appeal.  The letter should 
specifically advise the Veteran of the 
information and evidence needed to 
substantiate his claims for service 
connection for sleep apnea, to include on a 
secondary basis, service connection for a 
heart condition, compensation under 38 U.S.C. 
§ 1151 for a disability manifested by choking 
and gagging, and an initial disability rating 
in excess of 20 percent for diabetes mellitus 
type II with hypertension associated with 
acne keloidosis.  

The RO should assist the Veteran in obtaining 
any additional evidence identified following 
the current procedures set forth in 38 C.F.R. 
§ 3.159.  

3.  Thereafter, the RO should readjudicate 
the claims for service connection for sleep 
apnea, to include on a secondary basis, 
service connection for a heart condition, 
compensation under 38 U.S.C. § 1151 for a 
disability manifested by choking and gagging, 
and an initial disability rating in excess of 
20 percent for diabetes mellitus type II with 
hypertension associated with acne keloidosis.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided an SSOC and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



	                        
____________________________________________
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

